DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: a cross reference to related applications is missing.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hushon (US 3,717,306).
In regards to claim 1, Hushon teaches a spray nozzle (coating nozzle) comprising
chamber-12/112 and chamber-14/114 (coating material supplying channels) to supply a first material (fig. 1-2; col. 1, lines 48-55; col. 2, lines 13-18); 
chamber-15/115 and chamber-28/128 (fluid supplying channels) to supply a fluid/second material (fig. 1-2; col. 1, lines 55-65; col. 2, lines 13-18); and 
a body comprising a ring-7/107, a secondary control housing-5/105, secondary stabilizing housing-4, primary stabilizer support-2/102 and member-1, where the body provides a connection for the chamber-14/114 and chamber-28/128 (fig. 1-2); 
the body being provided with a merging portion proximately exterior to member-100 and with an extension-119 (fig. 2; col. 2, lines 15-18), where merging and mixing a first material (18) and a second material (16) (fig. 1-2; col. 1, lines 35-38; col. 1, lines 65-68); 
the extension-119 provides a discharge port to discharge the first and second materials in a mixed state from the merging portion (fig. 2), 
wherein the body includes, on an inside thereof, the merging portion, the discharge port, and a taper portion (see taper provided by extension-119) that tapers from the merging portion toward a tip side of the discharge port (fig. 2).
In regards to claim 2, Hushon depicts the axial length of the taper portion within the extension-119 is two or more times an upstream side diameter of the merging portion which is within the extension-119 and exterior of the member-100 (fig. 2).
In regards to claim 3, Hushon depicts the chamber-12/112 is closer to the axial line of the merging portion than the chamber-15/115 (fig. 1-2).
In regards to claim 5, Hushon depicts the single merging portion is provided to the single discharge ports (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hushon as applied to claims 1-3 and 5 above, and further in view of Kawabe (US 20170225179).
In regards to claim 4, Hushon as discussed above, but do not explicitly teach 
the coating material supplying channels are disposed substantially circumferentially within the body and connected to a coating material passage, and
are disposed linearly in a direction orthogonal to an axis line from the coating material passage toward the merging portion, and lengths of the coating material supplying channels are set to be substantially identical to each other.
However, Kawabe teaches a coating nozzle (210) comprising a coating material supply portion (8, coating material passage) connected to a plurality of supply holes (40a-40t) and a plurality of discharge holes (50a-50t), where the holes are formed as a circle (D), formed circumferentially around coating nozzle and are connected to one another by a corresponding communication hole paths (260a-260t, coating material supplying channels) (fig. 8-9; para. 38, 45-46).  
Kawabe teaches the communication hole paths (coating material supplying channels) are disposed linearly in a direction orthogonal to an axis line from the coating material supply portion to a tip end surface (72) of an attachment (70) and the communication hole paths are substantially identical in length (fig. 7-9; para. 42).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the coating nozzle with the plurality of supply holes, plurality of communication hole paths and plurality of discharge holes arrangement of Kawabe onto the spray nozzle of Hushon because Kawabe teaches it will provide accurate discharge on the target (para. 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717